UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices) (973) 744-7618 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ](Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of January 13, 2014, 21,561,898 shares of the registrant’s common stock, $0.0001 par value, were issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 ("Amendment No. 1") to Form 10-Q for the three and nine month periods ended November 30, 2013, as originally filed with the Securities and Exchange Commission ("SEC") on January 14, 2014 (the “Original Form 10-Q”), is being filed for the purpose of restating our Condensed Balance Sheet, Condensed Statements of Operations and Cash Flows, and corresponding footnote disclosures and Management’s Discussion and Analysis for the periods ended November 30, 2013, to correctly reflect the recognition and valuation of certain share-based awards issued during the period ended May 31, 2013, to reclassify certain amounts from operating expenses to non-operating expenses and correctly reflect a non-cash financing transaction within the statement of cash flows. See Note 1 to Condensed Consolidated Financial Statements for additional information relating to the restatement. We also revised the Management’s Discussion and Analysis of Financial Condition and Results of Operations to reflect the restatement of the Condensed Consolidated Financial Statements, to update the Critical Accounting Policies and Significant Judgments and Estimates and to add a discussion of the results of operations for the nine months ended November 30, 2013. We have also reassessed its internal controls over financial reporting and accordingly have amended our disclosure in Item 4. For convenience of the reader, this Amendment No. 1 restates in its entirety, as amended, our Original Form 10-Q. This Amendment No. 1 continues to speak as of the date of the Original Form 10-Q for the three and ninemonth periods ended November 30, 2013 and we have not updated or amended the disclosures contained herein to reflect events that have occurred since the filing of the Form 10-Q, or modified or updated those disclosures in any way other than as described in this explanatory note. Accordingly, this Amendment No. 1 should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Form 10-Q. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 18 PARTII. OTHER INFORMATION 19 Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. Mine Safety Disclosures 19 Item6. Exhibits 20 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets November 30, February 28, ASSETS (Unaudited) (Restated) CURRENT ASSETS Cash $ $ Prepaid Insurance - Total Current Assets PROPERTY AND EQUIPMENT Equipment (net of accumulated depreciation of $28,710and $12,396, respectively) OTHER ASSETS Refundable deposit - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Short term note payable - Convertible debentures (net of discountof $139,879 and $71,543, respectively) Accrued interest payable TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) EQUITY Preferred stock, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 150,000,000 shares authorized; 21,469,435 and 21,054,418 shares issued and outstanding, respectively Paid-in-capital Deficit accumulated during development stage ) ) Total(deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. -1- Table of Contents MetaStat, Inc. (A Development Stage Company) Condensed Consolidated Statement of Operations Three Months Three Months Nine Months Nine Months Period from Inception (July 22, 2009) ended ended ended ended to November 30, 2013 November 30, 2012 November 30, 2013 November 30, 2012 November 30, 2013 (Restated) (Restated) (Restated) Revenue $
